Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/21/2021 was received and is being considered by the examiner. 

Drawings
The drawings submitted 02/06/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 8, 9, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the sulfur content" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, examiner understands “the sulfur content” to mean “a sulfur content of the cathode active material.”

Claim 6 recites the limitation "the mean primary particle size" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner understands “the mean primary particle size” to mean “a mean primary particle size of the cathode active material.”

Claim 7 recites the limitation "the cathode active material secondary particles" in line 2, “the particle size distribution” in lines 2 and 3, and “the secondary particles” in line 3.  There is insufficient antecedent basis for these limitation in the claim. For purpose of emanation, examiner understands “the cathode active material secondary particles” to mean “cathode active material secondary particles, “the particle size distribution” to mean “a particle size distribution,” and “the secondary particles” to mean “the cathode active material secondary particles.”

Claim 8 recites the limitation "the surface area" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner understands “the surface area” to mean “a surface area of the cathode active material.”

Claim 9 recites the limitation "the tap density" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner understands “the tap density” to mean “a tap density.” 
Claim 10 recites the limitation "the surface" in lines 1 and 2, “the secondary particles” in line 2, “the average composition” in line 2, and “the material” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner understands “the surface” to mean “a surface,” “the secondary particles” to mean “cathode active material secondary particles,” “the average composition” to mean “an average composition,” and “the material” to mean “the cathode active material.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Synthesis and Electrochemical Performance of Spinel LiMn2O4- x (SO4) x Cathode Materials, Chinese Journal of Chemistry, Vol 20, No. 2 pp. 194-197, Dec. 31, 2002) in view of Qiao (Synthesis and Modification of LiNi0.5Mn1.5O4 Cathode Material for Lithium-ion Battery, School of Chemical Engineering and Technology at Tianjin University, March 15, 2015).
Both of the above referenced documents were included by the applicant in the IDS submitted 12/03/2020 and used for translation herein. 

With respect to claim 1, Chen discloses a cathode active material for a secondary battery (Col 2, [0001]), wherein the cathode active material is an oxide that comprises sulfate as a capacity fade reducing compound (Col 6, [0001]),
the cathode active material comprises lithium (Col 2, [0001]), and
that the cathode active material has the composition LiMn2O3.975(SO4)0.025 (Col. 5, [0001]), wherein x=1, z=0.025, v=z=0.025.
Chen does not disclose that the cathode is arranged for being fully or mainly operated above 4.4 V vs. Li/Li+ or that Ni is included in the cathode active material in a molar ratio between 0.4 and 0.5. 
Qiao discloses cathode materials for a high voltage lithium ion battery (title and page 7, [0002]), and teaches that Ni can be used in combination with a lithium-manganese-oxide compound (page 7, [0002]), specifically the compound LiNi0.5Mn1.5O4. Qiao further teaches that the addition of Ni in this amount allows for a battery operation around 5 V vs Li/Li+ (page 7, [0002]), as well as a high discharge capacity and relatively good cycling (page 7, [0002]). 
+ as taught by Qiao to the cathode active materials disclosed by Chen in order to achieve a high discharge capacity and good cycling. 

With respect to claim 2, Chen discloses the use of LiMn2O3.975(SO4)0.02 (Col 5, [0001]), wherein the calculated sulfur content of about 4385 ppm, which falls well inside the claim range of 1000-16000 ppm. 
Applicant is reminded that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).

With respect to claim 6, Chen discloses the use of LiMn2O3.975(SO4)0.02 (Col 5, [0001]) as the cathode active material,  but does not disclose the mean particle size is above 50 nm.
Qiao discloses cathode materials for a high voltage lithium ion battery (title and page 7, [0002]), and teaches a mean particle size between 200 and 400 nm (Page 49-50, [0002]). Qiao further teaches that the small particle size allows for sufficient interference between the particles (page 49-50, [0002]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure a particle size above 50 nm as taught by Qiao in to the cathode active material disclosed by Chen in order to ensure sufficient interference between particles.
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 

With respect to claim 11, the above rejection of claim 1 by Chen in view of Qiao teaches a secondary battery comprising a cathode active material according to claim 1, wherein the cathode is fully or mainly operated above 4.4 V vs. Li/Li+ (claim 1 rejection). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Qiao as applied to claims 1-2, 6 and 11 above, and further in view of Fujii (U.S. 20060188780)

With respect to claim 8, Chen discloses a cathode active material, but does not disclose the surface area of the cathode active material.
Fujii discloses lithium-nickel-manganese composite oxide for use within a cathode active material ([0002]), and teaches that the cathode active material has a surface area of 2.0 m2/g or less ([0069]), thus encompassing the claimed range of 0.5 m2/g or less. Fujii further teaches that a surface area greater than this range tends to result in reduced battery capacity ([0069]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the cathode active material composition disclosed by Chen in the surface area amount taught by Fujii in order to ensure the battery capacity was not reduced. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Qiao as applied to claims 1-2, 6 and 11 above, and further in view of Sun (U.S. 20150041710).

With respect to claim 9, Chen discloses a cathode active material, but does not disclose that tap density of the cathode active material.
Sun discloses a cathode active material and teaches that the tap density of the cathode active material (spinel oxide) is about 1.5-2 g/cm3 ([0056]), thus overlapping the claimed range of above 2 g/cm3. Sun further teaches that the tap density is desired as it helps the reaction each a steady state ([0041]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the cathode active material disclosed by Chen had a tap density of 1.5-2 g/cm3 as taught by Sun in order to ensure the reaction reaches a steady state. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 10, Chen discloses a cathode active material, but does not disclose the sulfate enrichment of the surface of the secondary particles of the cathode active material. 
Sun discloses cathode active materials ([0002]) and teaches the presence of secondary particles with higher filling degree and coatability than the primary particles ([0036]), thus being 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the secondary particles of the cathode active material disclosed by Chen had a higher sulfate enrichment that an average composition of the cathode active material as taught by Sun in order allow the cathode to have a high capacity. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Qiao as applied to claims 1-2, 6 and 11 above, and further in view of Sun (U.S. 20150041710) and Kitagawa et al. (U.S. 20150325846).

With respect to claim 7, Chen discloses a cathode active material, but does not disclose a mean diameter of a cathode active material secondary particle, of a particle size distribution of the secondary particles is characterized by the ratio of d90 to d10.
Sun discloses a cathode active material secondary particle ([0036]) and teaches the mean diameter of the cathode active material secondary particle is about 5 – 20 micrometers ([claim 8]), thus encompassing the claimed range of 1 – 50 micrometers. Sun further teaches the claimed particle range helps to increases the filling degree and coatability of the lithium complex oxide ([0036]). However, Sun does not disclose that the particle size distribution of the secondary particles is characterized by the ratio of d90 to d10 of less than 8.
Kitigawa discloses an electrode active material ([abstract]), and teaches that the particle size distribution of the electrode active material is characterized by the ratio of d90 to d10 is between 5 and 30 ([0056]), thus overlapping the claimed range of less than 8. Kitigawa further 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to limit the particle size distribution of the secondary particles taught by Sun to the cathode active material disclosed by Chen in order to increases the filling degree and coatability of the lithium complex oxide and to limit to the particle size distribution ratio of d90 to d10 range taught by Kitigawa to the cathode active materials disclosed by Chen to ensure that the volume density remained controllable. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 09/27/2021, with respect to the rejections of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Qiao as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727